Citation Nr: 0014865	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed disability 
manifested by loss of smell.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1985 to March 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current disability manifested by loss of smell 
due to disease or injury which was incurred in or aggravated 
by service.  



CONCLUSION OF LAW

The claim of service connection for a disability manifested 
by loss of smell is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he suffers from total 
loss of smell which was the result of ear, nose, and throat 
(ENT) testing at the Trippler Army Medical Center in Hawaii.  
Specifically, the veteran asserts that he sought treatment in 
service for recurrent nose bleeds and that an ENT doctor 
sprayed pure cocaine down his nose followed by insertion of 
an otoscope down each nostril which caused pain and 
discomfort and ultimately resulted in him having a loss of 
the sense of smell.  The veteran indicated that he did not 
complain about the loss of smell during service for fear that 
he would be discharged from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Although the veteran asserts that his loss of smell had its 
onset during service, these assertions alone cannot make the 
claim well grounded if they are not supported by medical 
evidence showing that he has current disability due to 
disease or injury in service.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether the 
criteria of Caluza are met in this case.  

A careful review of the service medical records shows that 
the veteran was indeed treated for nosebleeds/epistaxis on 
several occasions in October and November 1987, and February 
and March 1988.  According to the records, treatment included 
nose drops and Bacitracin.  There was no evidence that pure 
cocaine was sprayed up the veteran's nose or that there were 
any complaints, findings or diagnosis of loss of smell during 
service.  

The veteran claims that he did not complain of loss of smell 
during service for fear of an early discharge from service.  
However, the service medical records show that the veteran 
did receive treatment for a multitude of problems including 
possible finger fracture, right knee pain, low back pain, 
head trauma due to injury, skin rash, rhinitis, cold and flu 
symptoms, gastroenteritis and chest pain while on active 
duty.  

Significantly, the veteran did not report having a loss of 
the sense of smell in connection with his initial claim of 
service connection.  The post-service medical records consist 
of a series of VA examinations afforded the veteran in May 
1997.  During the general medical examination, there were no 
complaints of loss of smell.  Moreover, the veteran's nose, 
sinuses, mouth and throat were all reported to be normal.  

The veteran's post-service medical records do show that the 
veteran sought treatment for epistaxis on several occasions 
during service.  However, no competent evidence has been 
submitted to show that the veteran has current disability 
manifested by loss of smell due to disease or injury which 
was incurred in or aggravated by service.  Specifically, 
there is no medical evidence whatsoever showing complaints or 
treatment for a loss of the sense of smell during service or 
any time after service.  Absent competent evidence to support 
his lay assertions, the criteria of Caluza are not be met in 
this case.  Hence, the claim of service connection for 
disability manifested by loss of smell is not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for disability manifested by loss of smell 
is denied, as a well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

